    Case: 1:17-md-02804-DAP Doc #: 2963 Filed: 12/03/19 1 of 6. PageID #: 430349




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

THIS DOCUMENT RELATES TO:                                     MDL No. 2804

      ALL CASES                                               Case No. 1:17-md-2804

                                                              Judge Dan Aaron Polster



        MOTION FOR ORDER PROHIBITING EX PARTE COMMUNICATIONS

        The Pharmacy Defendants1 hereby move for an order prohibiting ex parte communications

with the Court or any special master.

        As the Sixth Circuit has explained, it is “a gross breach of the appearance of justice” and

“a dangerous procedure” for a party’s adversary to be “given private access to the ear of the court.”

United States v. Minsky, 963 F.2d 870, 874 (6th Cir. 1992). “Regardless of the propriety of the

court’s motives in such a case . . . the practice should be discouraged since it undermines

confidence in the impartiality of the court.” Id. (quotation marks omitted); see also United States

v. Lanier, 748 F. App’x 674, 678 (6th Cir. 2018) (noting that “ex parte communications should be

avoided”); In re Kensington Int’l Ltd., 368 F.3d 289, 311 (3d Cir. 2004) (describing ex parte

contacts as “anathema in our system of justice”). Indeed, “[i]f judges engage in ex parte




1
 Pharmacy Defendants are: CVS Pharmacy, Inc., CVS Rx Services, Inc., Ohio CVS Stores, L.L.C., CVS Indiana,
L.L.C., Walgreen Co., Walgreen Eastern Co., Discount Drug Mart, Inc., Rite Aid of Maryland, Inc., d/b/a Rite Aid
Mid-Atlantic Customer Support Center, Rite Aid of Ohio, Inc., Giant Eagle, Inc., HBC Service Company, The
Kroger Co. and Walmart Inc.
    Case: 1:17-md-02804-DAP Doc #: 2963 Filed: 12/03/19 2 of 6. PageID #: 430350



conversations with the parties or outside experts, the adversary process is not allowed to function

properly and there is an increased risk of an incorrect result.” Kensington, 368 F.3d at 310.

        Accordingly, Canon 3(A)(4) of the Code of Conduct for United States Judges instructs that

“a judge should not initiate, permit, or consider ex parte communications or consider other

communications concerning a pending or impending matter that are made outside the presence of

the parties or their lawyers.” This prohibition applies to special masters as well.2 See Fed. R. Civ.

P. 53, Advisory Committee’s Note, 2003 amendments (“Masters are subject to the Code of

Conduct for United States Judges, with exceptions spelled out in the Code.”); In re Oral Sodium

Phosphate Sol.-Based Prod. Liab. Action, 2009 WL 2601395, at *3 (N.D. Ohio Aug. 24, 2009)

(“[E]x parte communications [between the special master and the parties] shall not, however,

address the merits of any substantive issue [without] the prior permission of those opposing

counsel who are pertinent to the particular dispute.”); In re Welding Rod Prod. Liab. Litig., 2004

WL 3711622, at *4 (N.D. Ohio Nov. 10, 2004) (same); see also e.g., Tinto v. Vale, 2015 WL

4367250, at *2 (S.D.N.Y. July 15, 2015) (“The Special Master may not communicate ex parte

with the parties (except to arrange scheduling matters) without the consent of all parties.”); In re

FEMA Trailer Formaldehyde Prod. Liab. Litig., 2011 WL 5038849, at *4 (E.D. La. Oct. 24, 2011)

(“[E]x parte communications shall not, however, address the merits of any substantive issue.”); In

re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices, Prod. Liab. Litig., 2010

WL 3260180, at *4 (C.D. Cal. Aug. 13, 2010) (“The Special Masters may not communicate ex

parte with the parties regarding pending matters requiring adjudication by the Special Masters,

unless the parties have consented in writing.                Otherwise, the Special Masters may only


2
  Code of Conduct for United States Judges, Compliance With The Code Of Conduct (B)(1) (exempting special
masters from compliance with certain Canons, but reflecting that Canon 3(A)(4) applies to them). See also Code of
Conduct, Introduction (“Certain provisions of this Code apply to special masters and commissioners as indicated in
the ‘Compliance’ section.”).


                                                        2
  Case: 1:17-md-02804-DAP Doc #: 2963 Filed: 12/03/19 3 of 6. PageID #: 430351



communicate ex parte with the parties concerning purely administrative matters, such as

availability for hearing dates.”).

        The Pharmacy Defendants therefore request an order prohibiting all ex parte

communications with the Court or any special master. The Pharmacy Defendants do not object if

the order contains the following exceptions, which are set forth in Canon 3(A)(4) of the Code of

Conduct for United States Judges:

        1) “when circumstances require it, … for scheduling, administrative, or emergency

            purposes, but only if the ex parte communication does not address substantive matters

            and the judge reasonably believes that no party will gain a procedural, substantive, or

            tactical advantage as a result of the ex parte communication”; and

        2) to “obtain the written advice of a disinterested expert on the law, but only after giving

            advance notice to the parties of the person to be consulted and the subject matter of the

            advice and affording the parties reasonable opportunity to object and respond to the

            notice and to the advice received.”

Nor would the Pharmacy Defendants object to a third exception to allow for “in camera review of

documents to resolve privilege questions.” Fed. R. Civ. P. 53, Advisory Committee’s Note, 2003

amendments.

        All other ex parte communications, however, must be prohibited. The order must bar,

without limitation, ex parte communications on any disputed or potentially disputed issue, ex parte

communications on any legal, factual, or discovery issue, and ex parte communications on all case

management subjects such as case management orders, discovery deadlines, trial dates, case

tracks, remands, and amendments.




                                                  3
    Case: 1:17-md-02804-DAP Doc #: 2963 Filed: 12/03/19 4 of 6. PageID #: 430352



         Likewise, the order must bar ex parte communications on settlement. Canon 3(A)(4) of

the Code of Conduct for United States Judges only permits ex parte communications relating to

settlement when the parties consent.3 The Pharmacy Defendants do not consent.4

         To the extent that Section II.B of the Appointment Order entered by the Court conflicts

with the relief requested herein, ECF No. 69 at 3, the Pharmacy Defendants request that it be

amended accordingly.

         A proposed order is attached.

Dated: December 3, 2019                                       Respectfully Submitted,

/s/ Kaspar Stoffelmayr (consent)                              /s/ Eric R. Delinsky
Kaspar Stoffelmayr                                            Eric R. Delinsky
BARTLIT BECK LLP                                              Alexandra W. Miller
54 West Hubbard Street, Suite 300                             ZUCKERMAN SPAEDER LLP
Chicago, IL 60654                                             1800 M Street, NW
Phone: (312) 494-4400                                         Suite 1000
Fax: (312) 494-4440                                           Washington, DC 20036
E-mail: kaspar.stoffelmayr@bartlit-beck.com                   Phone: (202) 778-1800
                                                              Fax: (202) 822-8106
Counsel for Walgreen Co. and Walgreen                         E-mail: edelinsky@zuckerman.com
Eastern Co.                                                   E-mail: smiller@zuckerman.com

                                                              Counsel for CVS Pharmacy, Inc., CVS Rx
                                                              Services, Inc., Ohio CVS Stores, L.L.C., and
                                                              CVS Indiana, L.L.C.




3
  Canon 3(A)(4) states that a judge may “with the consent of the parties, confer separately with the parties and their
counsel in an effort to mediate or settle pending matters.” (emphasis added).
4
  The Pharmacy Defendants would not necessarily object to ex parte settlement communications if there were a
dedicated settlement judge and/or a dedicated settlement master, who performed no litigation role and who was
walled off from the judges and/or masters presiding over the litigation.


                                                          4
 Case: 1:17-md-02804-DAP Doc #: 2963 Filed: 12/03/19 5 of 6. PageID #: 430353



/s/ Timothy D. Johnson (consent)             /s/ Kelly A. Moore (consent)
Timothy D. Johnson (0006686)                 Kelly A. Moore
CAVITCH FAMILO & DURKIN,                     MORGAN, LEWIS & BOCKIUS LLP
CO. LPA                                      101 Park Avenue
Twentieth Floor                              New York, NY 10178
1300 East Ninth Street – 20th Fl.            Phone: (212) 309-6612
Cleveland, OH 44114                          Fax: (212) 309-6001
Phone: (216) 621-7860                        E-mail: kelly.moore@morganlewis.com
Fax: (216) 621-3415
E-mail: tjohnson@cavitch.com                 Elisa P. McEnroe
                                             MORGAN, LEWIS & BOCKIUS LLP
Counsel for Discount Drug Mart, Inc.         1701 Market Street
                                             Philadelphia, PA 19103
                                             Phone: (215) 963-5917
/s/ Robert M. Barnes (consent)               Fax: (215) 963-5001
Robert M. Barnes                             E-mail: elisa.mcenroe@morganlewis.com
Scott D. Livingston
Joshua A. Kobrin                             Counsel for Rite Aid of Maryland, Inc., d/b/a
MARCUS & SHAPIRA LLP                         Rite Aid Mid-Atlantic Customer Support
35th Floor, One Oxford Center                Center and Rite Aid of Ohio, Inc.
301 Grant Street
Pittsburgh, PA 15219                         /s/ Ronda L. Harvey (consent)
Phone: (412) 471-3490                        Gerard R. Stowers (WVSB #3633)
Fax: (412) 391-8758                          Ronda L. Harvey (WVSB 6326)
E-mail: rbarnes@marcus-shapira.com           Fazal A. Shere (WVSB #5433)
E-mail: slivingston@marcus-shapira.com       BOWLES RICE LLP
E-mail: kobrin@marchus-shapira.com           600 Quarrier Street (25301)
                                             Post Office Box 1386
Counsel for Giant Eagle, Inc. and HBC        Charleston, West Virginia 25325-1386
Service Company                              Phone: (304) 347-1100
                                             Fax: (304) 347-1756
                                             E-mail: gstowers@bowlesrice.com
                                             E-mail: rharvey@bowlesrice.com
                                             E-mail: fshere@bowlesrice.com

                                             Counsel for The Kroger Co.




                                         5
 Case: 1:17-md-02804-DAP Doc #: 2963 Filed: 12/03/19 6 of 6. PageID #: 430354



/s/ Tina M. Tabacchi (consent)
Tina M. Tabacchi
Tara A. Fumerton
JONES DAY
77 West Wacker
Chicago, Illinois 60601
Phone: (312) 269-4335
Fax: (312) 782-8585
E-mail: tmtabacchi@jonesday.com
E-mail: tfumerton@jonesday.com

Counsel for Walmart Inc.




                                      6
